Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to application 16/968105 filed on 8/6/20. Claims 1-12 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed.

Information Disclosure Statement
The Information Disclosure Statement received on 8/6/20 has been considered.

Specification
        Applicant is reminded of the proper language and format for an abstract of the disclosure.
        The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be 
        The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
        The abstract of the disclosure is objected to because the abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Drawings
Figure(s) 3 and 4 are objected to as depicting a block diagram without "readily identifiable" descriptors of each block, as required by 37 CFR 1.84(n). Rule 84(n) requires "labeled representations" of graphical symbols, such as blocks; and any that are "not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable." In the case of Figure(s) 3 and 4, the blocks such as 20, 26, 30, 38, 40, 42, 46, and the box immediately above the element 20 are not readily identifiable per se and therefore require the insertion of text that identifies the function of those blocks. That is, each vacant block should be provided with a corresponding label identifying its function or purpose.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance. 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The prior art of record, US 2017/0038316 A1 to Belcher et. al. (hereinafter "Belcher"), US 2013/0191070 A1 to Kainer et. al. (hereinafter "Kainer"), US 2019/0197196 A1 to Yang et. al. (hereinafter "Yang") do not disclose data characterising a curvilinear abscissa of a spatial indexation marker of known signature, and positioning the spatial indexation marker with respect to a reference line of the railway track, and coordinates of points or lines of interest in a two-dimensional locating reference system linked to the spatial indexation marker and to the reference line, transposition bitmap images, transposition bitmap images as a function of the progression data and curvilinear abscissa data.
Rather, Belcher discloses  a method commanding a set of one or more tools mounted on a railway intervention vehicle progressing on a railway track in a direction of progression, carried out by a transposition system comprising a transposition chassis mounted on the railway intervention vehicle and one or more transposition matrix cameras fixed to the transposition chassis, the method comprising the following actions: - reception of data, - acquisition with the one or more transposition matrix camera of a set of one or more transposition images in a spatial reference system of the transposition system, fixed with respect to the transposition chassis, Kainer discloses  - acquisition with an odometer of progression data of the transposition system with respect to the railway track, Yang discloses  - identification of the spatial indexation marker in the set of one or more transposition bitmap images - determination of data characteristic of the spatial indexation marker and the reference line in the spatial reference system of the transposition chassis, - calculation of transposed coordinates of the points or lines of interest in the spatial reference system of the transposition system, as a function of data characteristic of the spatial indexation marker and the reference line in the spatial reference system of the transposition system, and coordinates of the points or lines of interest in the locating reference system.
Accordingly, claims 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Allowable Subject Matter
Claims 1-12 are allowable.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Roup et al., US 10538340 B1, discloses mobile UAV launch and retrieval system for operation within a transportation system. 
        2.    Gilbert, US 2019/0161919 A1, discloses system and method for inspecting a rail using machine learning. 
        3.    Wang et al., US 2019/0120662 A1, discloses systems and methods for speed estimation of contactless encoder systems. 

Conclusion
This application is in condition for allowance except for the following formal matters: 
The objections for abstract and drawings as indicated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485